     Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 1 of 8                    FILED
                                                                                 2020 May-14 AM 11:12
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MARK SALMON,                              )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 4:18-cv-01978-KOB-JHE
                                          )
KEVIN MCALEENAN, et al.,                  )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION

       The magistrate judge filed a report and recommendation on November 8,

2019, recommending that this petition for habeas corpus relief filed by Mark Salmon

(“Salmon”) pursuant to 28 U.S.C. § 2241 be denied. (Doc. 25). Salmon filed timely

objections. (Doc. 30).

      Thereafter, on December 23, 2019, the Eleventh Circuit Court of Appeals

issued a published opinion in Singh v. U.S. Attorney General holding that application

of 8 U.S.C. § 1231(a)(1)(C) to a detainee’s failure or refusal “to make timely

application in good faith for travel or other documents necessary to the alien’s

departure,” to extend the removal period, requires proof of bad faith. 945 F.3d 1310,

1314 (11th Cir. 2019). Because that holding was directly relevant to the issue in the

instant petition, the magistrate judge allowed the parties to submit supplemental
      Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 2 of 8




pleadings.    Both the petitioner and the respondents took advantage of that

opportunity. (Docs. 32 & 36).

       Salmon has stated he was born in Jamaica on May 9, 1989, but refuses to put

that information into an application for an amended Jamaican birth certificate

because he asserts he lacks first-hand knowledge of this information and never met

his birth mother. (See e.g., doc. 30 at 12-13). Thus, he claims he cannot complete

the required form as a “declarant.” 1 (Doc. 36 at 10). Because he will not complete

the form, Jamaica cannot issue an amended birth certificate that is necessary before

it will issue a travel document. And without a travel document, Salmon sits in ICE

custody.

       Salmon was first ordered removed on August 23, 2010. (Doc. 8-1, ¶ 7). In

January 2012, the Jamaican Consulate General informed ICE that Salmon’s birth

had not been registered in Jamaica, thus his birth would have to be registered before

a travel document could be issued. (Id. ¶ 12). Salmon was released from ICE

custody with instructions to complete the process of obtaining his birth certificate

by registering his birth in Jamaica. (Id. ¶ 13). In October 2016, Salmon was

convicted of felony grand larceny in New York and sentenced to one to three years.




1
 Salmon also asserts “Respondents possess the same information as Mr. Salmon. If the U.S.
government believes that the Jamaican government will accept forms without being signed by a
declarant, then it could just as easily fill in the forms and submit them to the Jamaican
government.” (Doc. 36 at 10).
                                              2
     Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 3 of 8




(Id. ¶ 14). ICE placed a detainer and on November 15, 2017, took custody of

Salmon. (Id. ¶¶ 15-16). Salmon has remained in ICE custody since that date.

      In January 2018, the Jamaican government informed ICE it could not issue a

travel document because Salmon failed to provide any verifiable information. (Doc.

8-1, ¶ 17). He did not identify his mother, did not provide any documents, and did

not know of any relatives in Jamaica. (Id.). A post order custody review in February

2018, continued detention and recommended extension of the removal period due to

Salmon’s failure to comply with the prior ICE directive to register his birth in

Jamaica. (Id. ¶ 18). Because of Salmon’s ongoing failure to provide the necessary

information, on April 17, 2018, he was placed in Failure to Comply status pursuant

to 8 U.S.C. § 1231(a)(1)(C). (Id., ¶ 22).

      In June 2018, ICE received a previously requested genealogical report from

Jamaica, which confirmed Salmon’s father was Mark Ferdinand Salmon, his father’s

mother was Jean Fox, and identified Debbie Gapoor as his possible mother. (Doc.

8-1, ¶ 23). The report noted that Debbie Gapoor gave birth to a male child with the

same birth date as Salmon, in Kingston, Jamaica, but the birth record does not list a

father. (Id.). Because Debbie Gapoor is now deceased, Salmon or a family member

must verify the information on the birth record. (Id.).




                                            3
      Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 4 of 8




       Although Salmon refuses to place this information in a sworn statement to the

government of Jamaica, he provided this same information for a presentencing report

completed by the New York Probation and Parole office in October 2015. (Id. ¶ 24).

       According to Salmon, he cannot be detained pursuant to 8 U.S.C. §

1231(a)(1)(C) because the presumptively reasonable six-month removal period

expired in January 2012; thus nothing remains of the removal period to now be

extended. (Doc. 30 at 11; doc. 36 at 5). He further claims that because Jamaica will

not issue a travel document for him without a birth certificate, his removal is not

reasonably foreseeable. (Doc. 36 at 6). Thus, he asserts Zadvydas v. Davis, 533

U.S. 678 (2001), demands his release. (Doc. 1 at 18-22).

       With this background, and in light of the parties’ contentions pursuant to

Singh, the court considers Salmon’s objections to the report and recommendation.

Salmon objects to the report and recommendation’s finding that he is detained by

extension of the removal period pursuant to 8 U.S.C. § 1231(a)(1)(C), as he claims

his removal period expired in 2012. 2 The problem for Salmon is, regardless of the




2
  Authority for whether the removal period, begun by an event listed in 8 U.S.C. § 1231(a)(1)(B),
is a one-time occurrence or capable of repetition can be found supporting either interpretation.
Compare Diaz-Ortega v. Lund, 2019 WL 6003485, *8 (W.D. La. Oct. 15, 2019) (statute does not
allow for multiple removal periods); Diouf v. Mukasey, 542 F.3d 1222, 1231 (9th Cir. 2008)
(allowing for multiple removal periods ); Kudishev v. Aviles, 2015 WL 8681042, *3 (D.N.J.
Dec.10, 2015) (gathering cases and holding multiple removal periods are anticipated by §
1231(a)(1)(B)).
                                               4
      Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 5 of 8




removal period specified in 8 U.S.C. § 1231(a)(1)(B), his detention is authorized by

§ 1231(a)(6). 3 See Singh, 945 F.3d at 1313.

       Zadvydas held indefinite detention pursuant to § 1231(a)(6) was not

authorized and found six months to be a presumptively reasonable amount of time

to effectuate removals under that subsection. 533 U.S. at 701. However, the Court

in Zadvydas also concluded that not every alien must be removed or released within

six months; rather, “an alien may be held in confinement until it has been determined

that there is no significant likelihood of removal in the reasonably foreseeable

future.” Id. And nothing in Zadvydas or its progeny limit detention pursuant to §

1231(a)(1)(C), which authorizes extension of the removal period where a noncitizen

“fails or refuses to make timely application in good faith for travel or other

documents necessary to the alien’s departure.” See e.g. Reyes-Rivera v. Sessions,

2018 WL 5986533, *3 (N.D. Fla. Oct. 4, 2018) (citing Powell v. Ashcroft, 194

F.Supp.2d 209, 212 (E.D.N.Y. 2002)) (holding Zadvydas inapplicable because it

“did not discuss the constitutionality of Section 1231(a)(1)(C) and the tolling of the

removal period during the time of an alien’s non-cooperation”); Bailey v. Lynch,

2016 WL 5791407, *3 (D.N.J Oct. 3, 2016) (holding that although the petitioner’s




3
 That statute provides that noncitizens who have been ordered removed because of certain
criminal convictions, or those whom the Attorney General has found “to be a risk to the
community or unlikely to comply with the order of removal, may be detained beyond the
removal period.” 8 U.S.C. § 1231(a)(6).
                                              5
      Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 6 of 8




“presumptively reasonable period of detention had elapsed before he was taken back

into immigration custody, his actions while in detention, specifically refusing to

cooperate with his removal by telling Jamaican officials that he was born in the U.S.

Virgin Islands despite his Jamaican birth certificate … implicate 8 U.S.C. §

1231(a)(1)(C).”). Thus, based on the Eleventh Circuit’s decision in Singh, the sole

question before this court is whether Salmon’s refusal to complete relevant forms

constitutes the requisite bad faith to extend the removal period.

      In the report and recommendation, the magistrate judge posited that Salmon’s

failure to complete documents provided by ICE demonstrated a lack of good faith.

As the Court in Singh held: if the removal period was extended by operation of §

1231(a)(1)(C), then ICE can continue to detain him because “the keys to [the

petitioner’s] freedom are in his pocket and he could likely effectuate his removal by

providing the information requested;” so he “cannot convincingly argue that there is

no significant likelihood of removal.”        945 F.3d at 1314 (original alterations

removed, alteration added). The Court stated: “the test makes it clear that bad faith

must be proven before the removal period can be extended for failure to return a

complete and accurate travel application.” Id.

      Here, Salmon has taken the tact that because he lacks first-hand knowledge of

his birth, he cannot provide the information that he does have (doc. 30 at 13), despite

previously having provided that same information to the State of New York. Salmon


                                          6
      Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 7 of 8




claims that despite his father having provided him the very information necessary to

complete the relevant form, he cannot place that information on the form because

“Mr. Salmon has never met or spoken to his mother, and was not even told his

purported mother’s name until he was an adult.” (Id.).

      Nothing in Salmon’s statement provides any indicia of lack of reliability of

the information Salmon does possess. Rather, because Salmon himself determined

he lacks sufficient information to complete the forms, he also determined providing

the information he does have serves no purpose. (Id. at 12-13). Had Salmon

provided the information he does have, and had Jamaica then refused to issue an

amended birth certificate, a finding of good faith would be evident on the face of the

record and he would fall outside the realm of § 1231(a)(1)(C) and within the

concerns of Zadvydas.

      Instead, Salmon’s failure to fill out any information on the grounds he has

provided epitomizes the bad faith determination the court held necessary in Singh.

Quite simply, until Salmon acts in good faith by completing the necessary paperwork

with the information he does possess, he cannot establish his continued detention is

unfounded because “no significant likelihood of removal in the reasonably

foreseeable future” exists. Zadvydas, 533 U.S. at 701. Because the government has

established a lack of good faith by Salmon, his detention pursuant to § 1231(a)(1)(C)

remains proper.


                                          7
     Case 4:18-cv-01978-KOB-JHE Document 37 Filed 05/14/20 Page 8 of 8




      Accordingly, after a de novo consideration of the entire file in this action,

including the report and recommendation, the objections to it, intervening case law,

and the parties’ additional briefs, the court OVERRULES the objections, ADOPTS

the magistrate judge’s report and ACCEPTS his recommendation. The court finds

the petition for habeas corpus is due to be DENIED.

      A separate order will be entered.

      DONE and ORDERED this 14th day of May, 2020.




                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      UNITED STATES DISTRICT JUDGE




                                          8
